Citation Nr: 0510443	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-31 560	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility on April 16, 2001.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1986 to November 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 decision of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Muskogee, 
Oklahoma.  In this decision, the VAMC denied entitlement to 
reimbursement for unauthorized medical expenses incurred at a 
private facility on April 16, 2001.

The claims folder contains a statement from the veteran dated 
November 26, 2001, stating that he disagrees with a VA 
decision dated August 20, 2001 on authorized use of a private 
hospital.  The Board is unable to locate in the claims folder 
any VA decision dated August 20, 2001; therefore, this matter 
is referred to the RO for appropriate action.

In a letter received in February 2003, the veteran also 
stated that he was hospitalized at a private facility for 
back pain on April 14, 2001, and again on June 9, 2001, and 
that he sent these bills to VA.  This matter is also referred 
to the RO for appropriate action.

The appeal is REMANDED.  VA will notify you if further action 
is required on your part.


REMAND

In his notice of disagreement (NOD) received in September 
2003, the veteran indicated he had sought private emergency 
care on April 14 and April 16, 2001.
The private facility emergency room records contained in the 
claims file are dated on April 16, 2001.  These note 
complaints of severe back pain and diagnoses for low back 
strain and arthritis.  However, these records also include a 
lumbar spine X-ray report dated on April 14, 2001.  The 
claims file does not contain any examination report, to 
include diagnosis, for the April 14, 2001 visit.  Records 
from this visit, just two days earlier, could prove relevant 
to whether the care on April 16 was emergent in nature.  On 
remand, the appropriate release form should be obtained from 
the veteran and his private treatment records should be 
requested and associated with the claims file.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992) (VA must obtain all 
pertinent medical records that have been called to its 
attention by the veteran and by the evidence already of 
record.)

VA obtained medical opinions from VA physicians in January 
2002 and October 2003 to determine the nature of the 
veteran's care on April 16, 2001.  However, it does not 
appear that the veteran's claims file was available for 
review and, as noted above, the treatment records from April 
2001 do not appear complete.  Therefore, this opinion is 
inadequate for VA purposes and a new opinion must be sought 
on appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(A VA medical opinion must consider records of prior medical 
examination and treatment in order to assure a fully informed 
opinion.)  

The file forwarded to the Board by the VAMC only contained 
records of adjudication of the issue on appeal.  It was 
reported that the veteran had been awarded service connection 
for a low back disability.  The Board then requested any 
claims file available at the VA Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran's complete claims file was 
forwarded to the Board.  A review of this file reveals that 
the veteran has appointed the Oklahoma Department of Veterans 
Affairs as his accredited representative before VA.  There is 
no indication in the file from the VAMC that any comment or 
contentions were sought from the representative regarding 
this claim.  On remand, the Oklahoma Department of Veterans 
Affairs should be given an opportunity to provide 
representation and arguments regarding this case, to include 
the submission of a VA Form 646 (Statement of Accredited 
Representative).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The veteran should be contacted and 
requested to sign and return the 
appropriate release form so that his 
private emergency room treatment records 
dated on April 14, 2001 can be obtained.  
Once this form is completed and 
received, it should be submitted to the 
identified private facility and copies 
of the April 14, 2001 emergency 
treatment should be requested.  The 
veteran should be informed that it is 
ultimately his responsibility to obtain 
this evidence and submit it to VA.  All 
responses and evidence received should 
be associated with the claims file.

2.  After the above development has been 
completed and all evidence received 
associated with the claims file, make 
arrangements to obtain a medical opinion 
as to the following: 
a.)	On April 16, 2001, was the care 
or services rendered in a medical 
emergency of such nature that 
delay would have been hazardous 
to life or health?  
b.)	Was a VA or other Federal 
facility/provider feasibly 
available on April 16, 2001?  
Would an attempt to use them 
beforehand have been considered 
reasonable, sound, wise, or 
practicable?  
The claims file and a copy of this remand 
must be provided to the examiner.  The 
examiner should indicate in the report if 
the claims file was reviewed, and provide 
complete rationales for all conclusions 
reached.  

3.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained.  If any 
decision with respect to this claim 
remains adverse to the appellant, he and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  

4.  Provide the veteran's representative 
an opportunity to submit a VA Form 646 
addressing the issue on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until VA notifies him.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


